Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are not directed to a “… associated screwdriver or bit” but, instead are directed to the drive socket in the screw head.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, it is unclear what is inclusive of “most types” of screwdrivers and bits.  Also the limitations within the parenthesis are indefinite because it is unclear if they are intended to be claimed.  Claim 9, is indefinite because all the limitations a-y are undefined since limitations from the disclosure are not to be read into the claims.  The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2003/0059276).  Chen discloses a comparing a screw head having contact faces which would be capable of the transmission of torque from “most types” of screwdrivers and bits including those listed and the next smaller sizes.  Because the claims are directed to only the screw head the different screwdrivers and bits are a recitation of intended use where the prior art need only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  In this case since Chen includes the contact faces in the head it would be capable of receiving at least some torque from almost any appropriately sized screwdriver or bit configuration.  The contact faces of Chen are shown to be symmetrical so it would provide identical halves and quarters in a negative impression.  In regards to claim 9, since the dimensions are undefined so they are simply read as whatever dimension would meet the limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Kemptner (EP 2 278 175 A2) is of particular interest for teaching multiple different drive bits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677